Citation Nr: 1429431	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-25 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a gunshot wound of the abdomen (scar).

2.  Entitlement to service connection for residuals of a gunshot wound of the abdomen (scar).

3.  Entitlement to service connection for depression, as secondary to residuals of a gunshot wound (scar).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Appellant had active duty from January 11, 1976 to February 2, 1976.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Virtual VA claims file has been reviewed.  Other than the Board hearing transcript, documents contained therein are duplicative of those in the paper claims file.  There are no documents pertaining to the Appellant in the Veterans Benefits Management System.

In July 2013, the Appellant appeared at a videoconference hearing before the undersigned.  

As will be explained below, new and material evidence has been received to reopen the Appellant's previously denied claim of entitlement to service connection for residuals of a gunshot wound (scar).  Further development of the evidence is required before the Board can adjudicate the Appellant's claim of entitlement to service connection for residuals of a gunshot wound of the abdomen.  As will be explained below, the Appellant's claim of service connection for depression must be deferred pending adjudication of the Appellant's claim for service connection of residuals of a gunshot wound.  As such, these issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a November 1996 rating decision, the Board denied the Appellant's reopened claim of entitlement to service connection for residuals of a gunshot wound of the abdomen (scar).

2.  The evidence received since the November 1996 Board decision as to the issue of service connection for residuals of a gunshot wound of the abdomen (scar) relates to the basis for the prior denials.


CONCLUSIONS OF LAW

1.  The November 1996 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2013).

2.  New and material evidence has been received to reopen the claim of service connection for residuals of a gunshot wound of the abdomen (scar).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).  In this decision, the Board is granting the claim being decided herein.  Further discussion of the VCAA is therefore unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


Legal Criteria to Reopen Service Connection

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied the Appellant's claim of service connection for residuals of a gunshot wound of the abdomen (scar) in a November 1976 rating decision; the Appellant did not appeal and did not submit new and material evidence within one year.  Therefore, the November 1976 denial was final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The Appellant's claim was reopened in a December 1993 rating decision, following the receipt of additional service treatment records; the claim for service connection was again denied and the Appellant appealed to the Board.  In November 1996, the Board denied the Appellant's claim for service connection for residuals of a gunshot wound of the abdomen and the Appellant did not file a motion for reconsideration or a timely appeal to the Court of Appeals for Veterans Claims; as such, the Board's decision was final.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(b), 20.1000, 20.1100.

On the May 1975 enlistment examination report, a well-healed scar of the stomach, determined to be the result of a gunshot wound was noted.  The presumption of soundness therefore did not attach in this regard.  38 U.S.C.A. § 1111 (presumption of soundness attaches except as to defects noted at entry).  In the November 1996 denial, the Board found the medical evidence of record did not show that the Appellant's preexisting residuals of a gunshot wound of the abdomen (scar) was aggravated during service or otherwise worsened due to service.  The service treatment records did not indicate that the Appellant's scar worsened.  The Board also observed that there are no medical records showing treatment for his pre-service gunshot wound of the abdomen (scar) following service, and that the Appellant did not provide any records of medical treatment showing that his residuals of a gunshot wound of the abdomen (scar) worsened or a medical opinion linking any current complaints to his service.  

The evidence included the claim, lay statements, service treatment records, and post-service VA treatment records.  As noted, the May 1975 enlistment examination contained a notation of a well-healed scar of the stomach, determined to be the result of a gunshot wound.  In January 1976, the Appellant was hospitalized; the report indicates that the Appellant sustained a gunshot wound to the stomach in April 1975, which was treated, and that the Appellant did reasonably well until his entrance into service, wherein he began to have pain following physical training.  The Appellant was determined to be unfit for service due to a painful scar of the right upper side of the abdomen.

Since the denial of the Veteran's claim in November 1996, additional medical records have been associated with the Veteran's claims file.  In particular, private treatment records from Dr. N, dated in 2010, show a history of abdominal surgery from a gunshot wound, which was associated with his chronic pain syndrome.  The Appellant also testified before the undersigned in July 2013, wherein he stated that his gunshot wound was not completely healed when he entered active duty in 1976, and physical training caused pain and problems with his abdominal muscles.  The Appellant asserted that his residuals of the preexisting gunshot wound of the abdomen (scar) worsened during active duty.

The evidence submitted subsequent to the November 1996 Board decision as to the issue of service connection for residuals of a gunshot wound is new and material.  The claim was previously denied on the basis that there was no evidence that the Appellant had been treated for any residuals of the preexisting gunshot wound of the abdomen following service.  

The added evidence speaks directly to an element which was not of record, mainly the possibility of aggravation of the preexisting gunshot wound and current complaints associated with residuals of the gunshot wound of the abdomen (scar).    This cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claim for service connection for residuals of a gunshot wound of the abdomen (scar) is reopened.
ORDER

The application to reopen the claim for service connection for residuals of a gunshot wound of the abdomen (scar) is granted.


REMAND

Having reopened the claim for residuals of a gunshot wound of the abdomen (scar), the Board is of the opinion that further development is necessary.  Specifically, the Veteran should be afforded a VA examination. 

The Board observes that the Appellant has submitted private medical records indicating that the Appellant is being treated for chronic pain syndrome, and that these medical records suggest a possible association between the Appellant's current chronic pain syndrome and his residuals of a gunshot wound of the abdomen (scar).  The Board acknowledges that the Appellant was discharged as unfit for service due to pain as a result of a scar of the upper right abdomen, but points out that the Appellant has a lengthy history of substance abuse, sustained an additional gunshot wound in 1980, has a nonservice-connected lumbar spine disorder, and incurred injuries related to a 1989 beating.  Likewise, the Board observes that on several occasions prior to the Appellant's petition to reopen (and prior to his treatment by Dr. N), the Appellant denied a history of surgery, and did not report either gunshot wound to his treating providers.  Nonetheless, a remand is therefore warranted to obtain a medical opinion on the questions as to whether the Veteran has current residuals of a gunshot wound to the abdomen (scar), and if so, whether these residuals are consistent with a permanent worsening as a result of active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

Likewise, the Veteran reports receiving treatment at Omni Family Medical Clinic, from 2010 to 2013.  Treatment records since February 2010 have not been obtained.  These records should also be associated the claims file.

The Board notes that the Appellant has also claimed entitlement to service connection for depression, including as secondary to residuals of a gunshot wound of the abdomen (scar).  As a determination as to whether the Appellant's preexisting residuals of a gunshot wound were aggravated in service could potentially impact the disposition of the claim of entitlement to service connection for depression, the claim is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Appellant's VA treatment records from any VA facility identified by the Appellant or in the record, for the period since 1994.  

2.  After obtaining any necessary authorization from the Appellant, obtain his medical records from Omni Family Medical Center and any other private medical providers identified by the Appellant.

3.  The Appellant should be afforded a VA examination to determine the nature of any preexisting residuals of a gunshot wound of the abdomen (scar) and whether these residuals permanently worsened or otherwise increased in severity (i.e., were aggravated) during his brief period of active duty, and if so, whether such increase was beyond its natural progression during his brief period of active duty, taking into consideration his medical history prior to and since that brief period of active duty.   In particular, the VA examiner is requested to opine as to whether the Appellant's in-service treatment for pain represents a manifestation of a worsening of the Appellant's preexisting residuals of a gunshot wound of the abdomen or is otherwise causally or etiologically related to the Appellant's service.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

A complete rationale should accompany each opinion provided.

4.  After completing all indicated development, readjudicate the claims for service connection in light of all the evidence of record, including the deferred claim of entitlement to service connection for depression.   If the benefits sought remain denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case with appropriate notice.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


